800 A.2d 294 (2002)
Carl R. GRADY and Diana Grady, his Wife, Respondents
v.
FRITO-LAY, INC., a Foreign Corporation, Petitioner.
Supreme Court of Pennsylvania.
June 28, 2002.
John A. Robb, Robb, Leonard & Mulvihill, Pittsburgh, for Frito-Lay, Inc., a foreign corporation, Petitioner.
John P. Joyce, Joyce & Joyce, Pittsburg, for Carl R. Grady et al., Respondents.
Prior report: 789 A.2d 735.

ORDER
PER CURIAM.
AND NOW, this 28th day of June, 2002, the Petition for Allowance of Appeal is granted, limited to the following issue.
Whether the Superior Court, en banc, correctly applied the law when it reversed the decision of the trial court to preclude Dr. Charles S. Beroes' expert testimony.
The parties are directed to address the effect of Frye v. United States, 293 F. 1013 (D.C.Cir.1923), and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993), on the analysis of this issue.
Justice EAKIN did not participate in the consideration or decision of this matter.